Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 1 of 8 PageID: 1




                      THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              NEWARK DIVISION


  Thomas S. Juneau,                                Civil Action No.

                           Plaintiff,

            – against–                             COMPLAINT

  Citibank, National Association and Equifax
  Information Services, LLC,

                           Defendant(s).


                                        COMPLAINT

        Plaintiff, Thomas S. Juneau (hereinafter “Plaintiff”), by and through his attorneys,

 the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

 Defendants, Citibank, National Association (“Citibank”) and Equifax Information

 Services, LLC (“Equifax”) alleges as follows:

                                    INTRODUCTION

       1. This is an action for damages brought by an individual consumer for

          Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

          seq. (the “FCRA”), the New Jersey Fair Credit Reporting Act, N.J. Stat.

          §56:11‐28, et sq. (the “NJ FCRA”), and other claims related to unlawful credit

          reporting practices. The FCRA and NJ FCRA prohibits furnishers and credit

          reporting agencies (“CRAs”) from falsely and inaccurately reporting

          consumers’ credit information.




                                             1
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 2 of 8 PageID: 2




                                       PARTIES

      2. Plaintiff, Thomas S. Juneau, is an adult citizen of New Jersey, domiciled in

         Highland Park, NJ.

      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

      4. Defendant Citibank was, and is at all relevant times herein, a “furnisher” of

         consumer credit information as that term is used in Section 1681s-2 of the

         FCRA.

      5. Defendant Equifax, a limited liability company, is a “consumer reporting

         agency” as defined in Section 1681a(f) of the FCRA and is one of the largest

         CRAs in the world.

                              JURISDICTION AND VENUE

      6. This Court has subject matter jurisdiction over this matter pursuant to 28

         U.S.C. § 1331 because the rights and obligations of the parties in this action

         arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

         action to enforce any liability created under 15 U.S.C. § 1681 may be brought

         in any appropriate United States District Court, without regard to the amount in

         controversy.

      7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

         substantial part of the events and omissions giving rise to Plaintiff’s claims

         occurred in New Jersey.

                               FACTUAL ALLEGATIONS

      8. Defendant Citibank issued an account ending in 7799 to Plaintiff. The account

         was routinely reported on Plaintiff’s consumer credit report.



                                           2
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 3 of 8 PageID: 3




      9. The consumer report at issue is a written communication of information

         concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

         character, general reputation, personal characteristics, or mode of living which

         is used or for the purpose of serving as a factor in establishing the consumer’s

         eligibility for credit to be used primarily for personal, family, or household

         purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

      10. On or about January 10, 2019, Plaintiff and Phillips & Cohen Associates, Ltd.,

         on behalf of Portfolio Asset Group, entered into a settlement agreement for the

         above referenced account. A copy of the settlement agreement is attached

         hereto as Exhibit A.

      11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

         lump sum payment totaling $2,317.33 to settle and close his Portfolio Asset

         Group account.

      12. Plaintiff, via his debt settlement representative, timely made the requisite

         settlement payment. Proof of this payment is attached hereto as Exhibit B.

      13. However, over half a year later, Plaintiff’s account continued to be negatively

         reported by the original creditor, Citibank.

      14. In particular, on requested credit reports dated October 27, 2020, Plaintiff’s

         Citibank account was reported with a status of “CHARGE OFF,” a balance of

         $5,913.00, and a past due balance $1,190.00. The relevant portion of Plaintiff’s

         credit report is attached hereto as Exhibit C.




                                            3
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 4 of 8 PageID: 4




      15. This tradeline was inaccurately reported. As evidenced by the settlement

         agreement and the proof of payment, the account was settled for less than full

         balance and must be reported as settled with a balance of $0.00.

      16. On or about October 30, 2020, Plaintiff, via his attorney at the time, notified

         credit reporting agencies directly of a dispute with completeness and/or

         accuracy of the reporting of Plaintiff’s Citibank account. A redacted copy of

         the dispute letter is attached hereto as Exhibit D.

      17. Therefore, Plaintiff disputed the accuracy of the derogatory information

         reported by Citibank to credit reporting agencies in accordance with 15 U.S.C.

         § 1681i of the FCRA.

      18. In December of 2020, Plaintiff requested updated credit reports for review.

         The tradeline for Plaintiff’s Citibank account remained inaccurate, as

         Defendants failed to correct the inaccuracy. The relevant portions of the

         December 2020 credit reports are attached hereto as Exhibit E.

      19. Upon information and belief, Equifax did not notify Citibank of the dispute by

         Plaintiff in accordance with the FCRA and NJ FCRA.

      20. Alternatively, if Equifax did notify Citibank, Citibank failed to properly

         investigate and delete the tradeline or properly update the tradeline on

         Plaintiff’s credit reports.

      21. If Citibank had performed a reasonable investigation of Plaintiff’s dispute,

         Plaintiff’s Citibank account would have been updated to reflect a “settled”

         status with a balance of $0.00.




                                            4
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 5 of 8 PageID: 5




      22. Despite the fact that Citibank has promised through its subscriber agreements

         or contracts to accurately update accounts, Citibank has nonetheless willfully,

         maliciously, recklessly, wantonly, and/or negligently failed to follow this

         requirement as well as the requirements set forth under the FCRA, which has

         resulted in the intended consequences of this information remaining on

         Plaintiff’s credit reports.

      23. Defendants failed to properly maintain and failed to follow reasonable

         procedures to assure maximum possible accuracy of Plaintiff’s credit

         information and Plaintiff’s credit reports, concerning the account in question,

         thus violating the FCRA and the NJ FCRA. These violations occurred before,

         during, and after the dispute process began with Equifax.

      24. At all times pertinent hereto, Defendants were acting by and through their

         agents, servants and/or employees, who were acting within the scope and

         course of their employment, and under the direct supervision and control of the

         Defendants herein.

      25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

         agents, servants and/or employees, was malicious, intentional, willful, reckless,

         negligent and in wanton disregard for federal law and the rights of the Plaintiff

         herein.

                              FIRST CAUSE OF ACTION
                               (Fair Credit Reporting Act)

      26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

         set forth above.

      27. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

                                             5
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 6 of 8 PageID: 6




      28. Citibank is an entity that, regularly and in the course of business, furnishes

         information to one or more consumer reporting agencies about its transactions

         or experiences with any consumer and therefore constitutes a “furnisher,” as

         codified at 15 U.S.C. § 1681s-2.

      29. Citibank is reporting inaccurate credit information concerning Plaintiff to one

         or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

      30. Plaintiff notified Defendants directly of a dispute on the account’s

         completeness and/or accuracy, as reported.

      31. Citibank failed to complete an investigation of Plaintiff’s written dispute and

         provide the results of an investigation to Plaintiff and the credit bureaus within

         the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

      32. Citibank failed to promptly modify the inaccurate information on Plaintiff’s

         credit reports in violation of 15 U.S.C. § 1681s-2(b).

      33. Equifax failed to delete information found to be inaccurate, reinserted the

         information without following the FCRA, or failed to properly investigate

         Plaintiff’s disputes.

      34. Equifax failed to maintain and failed to follow reasonable procedures to assure

         maximum possible accuracy of Plaintiff’s credit reports, concerning the

         account in question, violating 15 U.S.C. § 1681e(b).

      35. As a result of the above violations of the FCRA, Plaintiff suffered actual

         damages in one or more of the following categories: lower credit score, denial

         of credit, embarrassment and emotional distress caused by the inability to

         obtain financing for everyday expenses, rejection of credit card application,



                                            6
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 7 of 8 PageID: 7




         higher interest rates on loan offers that would otherwise be affordable and other

         damages that may be ascertained at a later date.

      36. As a result of the above violations of the FCRA, Defendants are liable to

         Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

         fees and costs.

                             SECOND CAUSE OF ACTION
                           (New Jersey Fair Credit Reporting Act)

      37. Plaintiff reasserts and incorporates herein by reference all facts and allegations

         set forth above.

      38. Equifax failed to complete an investigation of Plaintiff’s written dispute and

         provide the results of an investigation to Plaintiff within the 30-day statutory

         period as required by NJ FCRA, N.J. Stat. §C.56:11-36f(1).

      39. Equifax failed to delete information found to be inaccurate, reinserted the

         information without following the NJ FCRA, or failed to properly investigate

         Plaintiff’s disputes as required by NJ FCRA, N.J. Stat. §C.56:11-36(a) and N.J.

         Stat. §C.56:11-36 (e).

      40. As a result of the above violations of the NJ FCRA, Plaintiff suffered actual

         damages in one or more of the following categories: lower credit score and

         credit rating, denial of credit, embarrassment and emotional distress caused by

         the inability to obtain financing for everyday expenses, rejection of credit card

         application, higher interest rates on loan offers that would otherwise be

         affordable and other damages that may be ascertained at a later date.




                                             7
Case 2:20-cv-18654-KSH-CLW Document 1 Filed 12/10/20 Page 8 of 8 PageID: 8




       41. As a result of the above violations of the NJ FCRA, Equifax is liable to

            Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

            fees and costs.

       WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

 follows:

        1. That judgment be entered against Defendants for actual damages
           pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
        2. That judgment be entered against Defendants for punitive damages
           pursuant to 15 U.S.C. § 1681n;
        3. That the Court award costs and reasonable attorney's fees pursuant to 15
           U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
        4. That judgment be entered against Defendants for actual damages
           pursuant to N.J. Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-
           39;
        5. That judgment be entered against Defendants for punitive damages
           pursuant to N.J. Stat. §C.56:11-38;
        6. That the Court award costs and reasonable attorney's fees pursuant to
           N.J. Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-39; and
        7. That the Court grant such other and further relief as may be just and
           proper.

                              DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

 trial by jury in this action of all issues so triable.

                                  Respectfully Submitted,

                                  Law Offices of Robert S. Gitmeid & Associates, PLLC

                                  /s/ Kenny G. Oh
                                  Kenny G. Oh, Esq.
                                  30 Wall Street, 8th Floor #741
                                  New York, NY 10005
                                  Tel: (866) 249-1137
                                  Fax: (877) 366-4747
                                  kenny.o@gitmeidlaw.com
                                  Attorneys for Plaintiff




                                                  8
